PICE, C. J.
Upon authority and principle, we hold, that where the condition of the estate does not require *672the sale of the slaves, and they are divided among the distributees, the administrator is not entitled to a commission upon their appraised value. — See authorities cited for appellant. We shall not decide, whether, in any case, or upon any ground, an allowance on division of the slaves among the distributees can be made to the administrator; but wé think it clear, that if an allowance on such division can be made, it can be made only for expenses actually and properly incurred by him, or for special services' rendered by him, in relation to the division. The allowance of the $252 87, made to the administrator in this case, “on division of the negroes,” does not appear to have been made on either of these grounds, but seems to have been made upon the wrong principle, that he was entitled to commissions on the appraised value of the negroes. We therefore hold the allowance to be erroneous; and for the error in that respect, the judgment of the probate court is reversed, and the cause remanded.